     Case 2:21-cv-01630-JCM-DJA Document 5 Filed 09/09/21 Page 1 of 2




 1 Howard J. Russell, Esq.
   Nevada Bar No. 8879
 2 hrussell@wwhgd.com
   Ryan T. Gormley, Esq.
 3 Nevada Bar No. 9870
   rgormley@wwhgd.com
 4 WEINBERG, WHEELER, HUDGINS,
     GUNN & DIAL, LLC
 5 6385 S. Rainbow Blvd., Suite 400
   Las Vegas, Nevada 89118
 6 Telephone:     (702) 938-3838
   Facsimile:     (702) 938-3864
 7
   Attorneys for Defendant
 8 Lexington Insurance Company

 9
                                UNITED STATES DISTRICT COURT
10
                                       DISTRICT OF NEVADA
11

12 LISA LOCATI; LLL LAS VEGAS CORP;                    Case No.:     2:21-cv-01630-JCM-DJA

13                        Plaintiff,

14         vs.
                                                         STIPULATION AND ORDER FOR
15 LEXINGTON INSURANCE COMPANY, a                      EXTENSION OF TIME TO RESPOND TO
   Massachusetts Corporation; DOES 1 through 5;            PLAINTIFFS’ COMPLAINT
16 ROE CORPORATIONS 1 through 5, inclusive,
                                                                   (FIRST REQUEST)
17                        Defendant.

18

19          Plaintiffs LISA LOCATI and LLL LAS VEGAS CORP., by and through their

20   attorneys of record, the law firm of Brenske Andreevski & Krametbauer, and Defendant

21   LEXINGTON INSURANCE COMPANY, by and through its attorneys of record, the law firm

22   of Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC, hereby respectfully submit this Stipulation

23   and Order for Extension of Time to Respond to Plaintiffs’ Complaint.

24   ///

25   ///

26   ///

27   ///


                                               Page 1 of 2
     Case 2:21-cv-01630-JCM-DJA Document 5 Filed 09/09/21 Page 2 of 2




 1           The parties hereto stipulate that Defendant LEXINGTON INSURANCE COMPANY

 2   may have until October 8, 2021 to respond to Plaintiffs’ Complaint. The current deadline for any

 3   response is September 9, 2021.

 4           The parties are in the process of discussing whether the issues herein can be resolved

 5   short of Court intervention, and additional time prior to Defendant filing its response will assist

 6   in that process. This is the first such request for this extension.

 7           The parties hereto waive no rights, claims, or defenses by this Stipulation.

 8

 9           IT IS SO STIPULATED.

10
      Dated this 8th day of September, 2021.              Dated this 8th day of September, 2021.
11
      /s/ Howard J. Russell________________               /s/ William R. Brenske______________
12    Howard J. Russell, Esq.                             William R. Brenske, Esq.
      Ryan T. Gormley, Esq.                               Jennifer R. Andreevski, Esq.
13    WEINBERG, WHEELER, HUDGINS,                         Brenske Andreevski & Krametbauer
      GUNN & DIAL, LLC.                                   3800 Howard Hughes Parkway
14    6385 S. Rainbow Blvd., Suite 400
      Las Vegas, NV 89118                                 Suite 500
15                                                        Las Vegas, NV 89169
     Attorneys for Defendant
16   Lexington Insurance Company                          Attorneys for Plaintiffs Lisa Locati and
                                                          LLL Las Vegas Corp.
17

18

19
20

21
                                                             IT IS SO ORDERED
22

23

24                                                           JAMES   C.Albregts
                                                             Daniel J.  MAHAN
                                                             United
                                                             United StatesDistrict
                                                                    States         Judge Judge
                                                                            Magistrate
25
                                                             Dated:
                                                             DATED: September 9, 2021
26

27


                                                    Page 2 of 2
